Citation Nr: 0904212	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-44 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to October 1983 
and August 1984 to August 1987.  

The veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Los Angeles, California.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in July 2006 by 
the undersigned Veterans Law Judge. 

In April 2007, the Board remanded these claims for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now partially 
ready for appellate disposition.

The issue of entitlement to an increased rating for 
degenerative joint disease of the right knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence does not show a current diagnosis of a right 
elbow disability.




CONCLUSION OF LAW

A right elbow disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify for the service 
connection claim was satisfied by a letter sent to the 
veteran in May 2002 that fully addressed the entire notice 
element and was sent prior to the initial regional office 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate his claim and of his 
and the VA's respective duties for obtaining evidence.

To fulfill Dingess requirements, in April 2007, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
claim was subsequently adjudicated when a supplemental 
statement of the case was issued in October 2008.

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service private medical records, and VA 
outpatient records.  The claim was previously remanded to 
obtain records of emergency room treatment at Long Beach VA 
Medical Center, records from Dr. Bembi, and records from 
Orthopedic Medical Group.  Long Beach VA records have been 
obtained, and a request for authorization to receive medical 
records from Dr. Bembi and the Orthopedic Medical Group was 
sent to the veteran.  The veteran did not respond to the 
request, however, he did send in records from the Orthopedic 
Medical Group.  The veteran was also afforded several VA 
examinations as well as a hearing pertinent to the issues on 
appeal.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Right Elbow 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
a right elbow disability.  The veteran asserts he injured it 
during service when he slipped on the roof of his truck.  

The service treatment records have been reviewed.  The 
veteran's October 1982 enlistment examination did not note 
any elbow disabilities.  In September 1986, a notation in the 
medical record states that the veteran pulled his right elbow 
jumping from his truck and he could not fully extend his arm.  
X-rays were negative and a soft tissue injury was diagnosed.  
The veteran was given light duty with no lifting.  Subsequent 
notations in the record in the following weeks indicate the 
veteran continued to experience elbow pain, including 
numbness and tingling of his fingers, decreased muscle 
strength, and decreased extension.  A muscle pull of the 
right elbow triceps was then diagnosed and the veteran was 
instructed to apply local heat and an ace wrap daily.  
Several days later, the veteran was diagnosed with an 
internal derangement of the right elbow and was sent for an 
orthopedic consult.  The veteran continued to complain of 
right elbow pain, and was diagnosed with a resolving soft 
tissue injury and told to sling his right arm daily for 
immobilization.  The veteran also submitted a witness 
statement showing the veteran injured his elbow in service.  
The Board does not question that the veteran sustained an 
injury to his elbow in service.  

The remainder of the service medical records are silent as to 
any further pain, treatment, or diagnosis of a right elbow 
disability.  Furthermore, the veteran's separation 
examination in July 1987 did not note any right elbow 
disability.

Post-service VA outpatient records were reviewed, but the 
objective medical evidence does not reveal a current 
diagnosis of a right elbow condition.  There is no evidence 
of any treatment or reports of pain after service in 1986.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service (more 
than ten years), can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

However, on the basis of the veteran's complaints associated 
with his elbow coupled with the in-service injury, the Board 
ordered a VA examination of the veteran's elbow and one was 
provided in August 2008.  The claims file was reviewed and 
the veteran's history of an in-service injury to the elbow 
was noted.  The veteran reported severe pain in his elbow and 
that he has to hold his elbow at 90 degrees due to the pain.  
He does not wear a brace but occasionally uses an ace wrap.  
Examination of the elbow revealed no swelling and no 
crepitation throughout the full range of motion.  There was 
no varus or valgus instability to the right elbow and he had 
intact muscles of the index and long finger of the right 
hand.  X-rays showed no fracture, dislocation, or bony 
destruction.  The examiner stated the joint was normal and 
that the examination was negative and a completely normal 
study.  The examiner's impression was mechanical right elbow 
pain without evidence of degenerative process.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a right elbow disability.  Complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
The claim is denied because the veteran does not meet the 
first requirement for service connection.  He does not have a 
current elbow disability.  In the absence of a diagnosis of a 
right elbow disorder, the other elements of service 
connection for this claim need not be addressed and this 
claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from a right elbow disability, and that this 
condition is related to service.  However, the veteran's 
opinion alone cannot create the link between his current 
symptoms and experiences during service.  Where the 
determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, because of the absence of a current diagnosis of a 
right elbow disability and the amount of time that elapsed 
since military service without treatment, the Board finds 
that the evidence is against a grant of service connection 
for a right elbow disability.


ORDER

Entitlement to service connection for a right elbow 
disability is denied.


REMAND

Service connection for degenerative joint disease of the 
right knee was established by a July 1993 rating decision, at 
which time a noncompensable rating was assigned, effective 
from November 1992.  The rating was increased to 10 percent 
in a January 2003 rating decision, effective March 2002.  The 
veteran is seeking an increased rating, and additional 
development is necessary.

When the veteran filed his claim, new requirements for the 
content of the duty to assist notice for increased rating 
claims had not yet been established.  In April 2007, the 
veteran received notice that he should show that his 
disability had worsened.  Significantly, however, in Vazquez-
Flores v. Peake, 22 Vet App 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) established new 
requirements with respect to the content of the duty to 
assist notice which must be provided to a veteran who is 
seeking a higher rating.  In Vazquez-Flores, the Court held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
a claim for an increased rating, (1) the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided VCAA 
notification letters, they did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  A remand is required to 
correct this deficiency.

In addition, the veteran reported in October 2006 that he was 
injured at his place of employment due to his knee 
disability.  A treatment record from MES Solutions, dated 
February 2007, states that the veteran was referred to a 
Workers' Compensation doctor following his injury at work.  
The workers compensation records should be obtained and 
associated with the claims folder.  

A remand is also necessary in order to determine the current 
level of severity of the veteran's degenerative joint disease 
of the right knee.  After his most recent VA examination, the 
veteran stated in October 2006 that his knee had become 
worse.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  A VA examination is 
necessary to provide a thorough assessment of the veteran's 
current level of functioning due to his right knee 
disability.

Additionally, the veteran has indicated that his right knee 
disability interferes with his ability to be employed.  
During a VA examination in February 2005, the veteran 
reported missing about 10 to 15 days of work because of his 
knee condition.  Also, the examiner during the February 2005 
examination stated the veteran's pain had major functional 
impact.  Most recently, in October 2006, the veteran asserts 
he was injured while at work as a result of his knee 
disability.  The Board notes that in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  The authority to assign extra-
schedular ratings has been delegated to the Under Secretary 
for Benefits and the Director of the Compensation and Pension 
Service, and not the Board.  The proper course of action is 
to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. 
§ 4.16(b).  VAOGCPREC 6-96 (concluding the Board would have 
jurisdiction to consider the issue of entitlement to an 
extra-schedular rating if raised in connection with an 
increased rating claim, but that the Board should remand the 
issue if it is determined that further action by the RO is 
necessary), 61 Fed. Reg. 66749 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the 
service-connected condition and the 
effect of that worsening on the 
veteran's occupational and daily life, 
or to provide, at least in general 
terms, the criteria beyond the effect 
of the worsening of the disability upon 
the occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition 
(such as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time 
to respond.  VA should attempt to 
obtain any additional evidence 
identified by the veteran.

2.  Obtain all updated VA outpatient 
records, private medical records, and 
workers' compensation records that have 
not been secured for inclusion in the 
record.  

Specifically, workers' compensation 
records, including treatment records from 
the workers' compensation physician, from 
an injury in July 2006 should be 
obtained.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his degenerative 
joint disease of the right knee.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5263 (as 
applicable).  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

All pertinent symptomatology and 
findings should be reported in detail, 
including range of motion testing.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should comment on the 
functional limitations, if any, 
associated with the veteran's service-
connected right knee disability.  The 
examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movement or when the joint is 
used repeatedly over time.  Of 
particular significance, the examiner 
should specify the point of flexion or 
extension of the leg at which pain 
begins to occur, and the point at which 
motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if 
any, during flare-ups.   

4.  Additional notice pertaining to 
38 C.F.R. § 3.321(b) should be provided 
to the veteran.  Develop as appropriate 
and properly adjudicate in a rating 
decision the issue of entitlement to an 
extraschedular rating.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

6.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


